The Corrected Office Action Supersedes the previous Office Action
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 10/11/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of claims 1-30 has been withdrawn. The 102 rejection of claim 17 is also withdrawn.
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
With regards to the Applicant’s arguments to the independent claims 1, 18, 27, and 29, on the length range not being disclosed, the Stahmann reference implicitly discloses it by giving volumetric and surface area dimensions (eg. Para. 266) which can be used to solve for a length. The Examiner used a volume of a rectangular prism formula using the metrics of 20-100 cc and thickness of 0.4-2cm to get a range of 38.7-86.6 mm length range using the assumption that the surface area is a square for ease of calculation, which falls within the claimed length range.
With regards to claims 3 and 20 arguing the Stahman reference does not disclose an indication of a risk of cardiac event, the Examiner asserts that the Stahmann reference in Para. 1409-1410 implicitly recites an assessment unit using a visual/audio indication diagnostic information related to various medical disorders or diseases affecting the patient, which can further detect the presence, regression/progression, and onset/offset of a medical disorder using trending and analysis (eg. Para 1410). Stahmann discloses these medical disorders can include heart failure (eg. Para. 4, 940-941, and 1322). The Examiner interprets analyzing and displaying the progression of diagnostic information such as Cheyne-Stokes respiration (eg Para. 8) as indicating a risk of congestive heart failure (eg. Para. 357).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Stahmann (US 2005/0115561 A1).
Regarding claim 1, 18, 27, and 29, Stahmann discloses a system comprising: an insertable cardiac monitor (ICM) (eg. Fig 4A, 400) comprising: a housing configured for subcutaneous implantation within a patient (eg. Fig. 4A, housing 401), the housing having a length, a width, and a depth, wherein the length is greater than the width and the width is greater than the depth, and wherein the length is within a range from 40 millimeters (mm) to 60 mm (eg. Para. 266); a heart sound sensor (eg. Para. 219, 231, 1486), wherein (in multiple embodiments) the ICM is configured to sense heart sounds of the patient via the heart sound sensor (eg. Para. 219, 231, 1486); and a plurality of electrodes (eg. Para. 217, electrodes 210), wherein the ICM is configured to sense an electrocardiogram (ECG) of the patient via the plurality of electrodes (eg. Para. 217, 376); a remote computing device (eg. Para. 24, 177); and processing circuitry of at least one of the insertable cardiac monitor or the remote computing device (eg. Para. 24), the processing circuitry configured to: periodically determine a respective value for each of a plurality of physiological parameters based on one or more of the heart sounds or the ECG (eg. Para. 231, 261); output trends of the periodically determined values of the physiological parameters at the remote computing device; and determine whether to present an indication of a cardiac event based on an analysis of the trends of the periodically determined values of the physiological parameters (eg. Para. 199, 972, 1520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Stahmann to incorporate heart sound sensors to better improve the diagnoses of diseases by providing additional parameters for analysis (eg. Para. 1486 and 1516-1522).
Regarding claim 2 and 19, Stahmann discloses the cardiac event is a heart failure event. (eg. Para. 972).
Regarding claim 3 and 20, Stahmann discloses the indication of the cardiac event comprises an indication of a risk of the cardiac event (eg. Para. 1409-1410).
Regarding claim 4, Stahmann discloses to determine whether to present the indication of the cardiac event based on an analysis of the trends of the periodically-determined values of the 1PATENT CO00013179US02CON / 1111-511US03 physiological parameters, the processing circuitry is configured to apply respective weights to each of the plurality of physiological parameters (eg. Para. 411-412, 559-562).
Regarding claim 5 and 21, Stahmann discloses the plurality of physiological parameters comprise a measurement of an S1 heart sound (eg. Para. 219, 1520).
Regarding claim 6 and 22, Stahmann discloses the plurality of physiological parameters comprise a measurement of an S3 heart sound (eg. Para. 1273, 1502, 1520).
Regarding claim 7, 23, 28, and 30, Stahmann discloses the plurality of physiological parameters comprise one or more of a morphological measurement of an S1 and/or S2 heart sound, or a presence/frequency of an S3 and/or S4 heart sound (eg. Para. 1520).
Regarding claim 8 and 24, Stahmann discloses the plurality of physiological parameters comprise a morphological measurement of an S1 heart sound (eg. Para. 1520).
Regarding claim 9 and 25, Stahmann discloses the plurality of physiological parameters comprise a presence/frequency of an S3 heart sound (eg. Para. 1520).
Regarding claim 10 and 26, Stahmann discloses the ICM comprises a patient activity sensor configured to sense activity/posture of the patient, and the processing circuitry is configured to periodically determine values of at least one physiological parameter of the plurality of physiological parameters based on the sensed activity/posture (Eg. Para. 219).
Regarding claim 11, Stahmann discloses the ICM comprises one or more accelerometers configured to generate, and the processing circuitry is configured to periodically determine values of at least one physiological parameter of the plurality of physiological parameters based on a signal from the one or more accelerometers (eg. Para. 219).
Regarding claim 12, Stahmann discloses the processing circuitry is configured to determine whether a change of at least one of the physiological parameters in a period is significantly 2PATENT CO00013179US02CON / 1111-511US03 greater than a variation in the physiological parameter during prior periods, and determine whether to present the indication of the cardiac event based on the determination (eg. Para. 109, Fig. 62A-N, Para. 221,Table 2, 288, 295).
Regarding claim 13, Stahmann discloses the processing circuitry is configured to determine whether to present the indication of the cardiac event based on a comparison of a physiological parameter value for a current period to a threshold determined based on physiological parameter values for previous periods (Eg. Para. 677 and 693).
Regarding claim 14, Stahmann discloses the plurality of physiological parameters comprises at least one of a heart rate variability parameter or a night heart rate parameter (eg. Table 2-3, Para. 1497).
Regarding claim 15, Stahmann discloses the housing defines an elongated rectangular prism comprising a rounded distal end and a rounded proximal end (eg. Fig. 4A rounded edges on each side).
Regarding claim 16, Stahmann discloses plurality of electrodes comprises a first electrode that is substantially flat and a second electrode that comprises a three-dimensional, curved configuration (eg. Para. 235-239).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stahmann (US 2005/0115561 A1) in view of Lee (US 2012/0283705 A1).
Regarding claim 17, Stahmann discloses the invention of claim 1, but does not disclose a volume of the ICM is less than 1.5 cubic centimeters.
Lee discloses an IMD that utilizes sensors for detecting heart sounds with a housing that has a volume with dimensions of 25 mm x 1 mm x 3 mm, which is about 0.075 cubic cm (eg. Para. 57 and 117).
It would have been obvious to have modified the invention of Stahman to scale down the size of the device as taught by Lee to allow for easier implantation and less tissue displacement (eg. Lee, Para. 57) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792